Citation Nr: 0733718	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  05-20 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than August 12, 
2002, for the 70 percent rating for PTSD.

3.  Entitlement to an effective date earlier than August 12, 
2002, for the grant of a total disability rating based upon 
individual unemployability (TDIU).

4.  Entitlement to a compensable rating for the service-
connected scar, left lower leg.

5.  Entitlement to a compensable rating for the service-
connected fracture, right wrist.




ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 through 
November 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In July 2004, the veteran submitted a statement claiming 
entitlement to service connection for diabetes mellitus, 
including as secondary to in-service herbicide exposure.  To 
date, the RO has not responded to the veteran's July 2004 
statement.  This claim is REFERRED to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

The Board notes that in the veteran's July 2004 notice of 
disagreement and May 2005 VA Form 9, he specifically 
disagreed with the notion that his TDIU was not considered 
permanent by the RO.  The veteran appears confused on this 
issue.  In the June 2004 rating decision, which grants basic 
eligibility to Dependents' Educational Assistance (DEA), the 
RO recognized the permanence of the veteran's TDIU, both in 
the narrative portion of the DEA decision, and in light of 
the fact that "a total disability permanent in nature" is 
required for a grant of DEA benefits during a veteran's 
lifetime.  See 38 C.F.R. § 21.3021(a)(1)(iii) and (a)(2)(i) 
(2007).  The issue of TDIU permanency is moot, because it has 
already been granted.





REMAND

The veteran is seeking an increased rating for his service-
connected PTSD, scar to the left leg, and residuals of the 
fracture to the right wrist.  He is also seeking an earlier 
effective date to his award of TDIU and his award of a 70 
percent rating for the service-connected PTSD.  These issues 
are not ready for appellate review at this time.

The veteran filed his claims for increased ratings in August 
2002.  He has not been afforded VA examinations to determine 
the current severity of his service-connected disabilities at 
any time during the course of this appeal.  The most recent 
VA examinations were rendered in 1998, well before the time 
period relevant for review for these claims.  Because the 
outpatient treatment records do not provide sufficient 
medical evidence of the current severity of the veteran's 
PTSD, scar, and wrist injury, a remand is required.  VA will 
provide a medical examination if it determines that such an 
examination is necessary to decide the claim. 
38 C.F.R. § 3.159(d) (2007).

Also, in his August 2002 claim, the veteran indicated that he 
was in receipt of Social Security Disability benefits at that 
time.  Under 38 C.F.R. § 3.159(c)(2) (2007), VA must assist 
the veteran in obtaining federally controlled records, such 
as those from the Social Security Administration.  These 
records are highly relevant to the veteran's claims in that 
they may contain medical records more clearly showing the 
current severity of the veteran's service-connected 
disabilities, and they may contain evidence showing that the 
veteran's TDIU and the increased PTSD rating were factually 
ascertainable prior to the August 2002 claim date. Because 
VA's duty to assist is mandated, a remand is required such 
that the Social Security records may be obtained and 
associated with the claims folder.

Finally, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2), by obtaining all relevant 
records from the Social Security 
Administration, as well as any updated 
records from VA treatment facilities.  
Associate all non-duplicative records 
obtained with the claims folder.

3. Afford the veteran appropriate VA 
examinations to determine the current 
severity of his service-connected PTSD, 
his scar of the left lower leg, and his 
right wrist fracture.  

4. Readjudicate the veteran's claims. If 
the benefits sought on appeal remain 
denied, the veteran should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



